EXHIBIT 99.3 Management’s Discussion and Analysis DECEMBER 31, 2 The following management’s discussion and analysis is dated March 16, 2012 and should be read in conjunction with the audited consolidated financial statements of Anderson Energy Ltd. (“Anderson” or the “Company”) for the years ended December 31, 2011 and 2010.The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”).Previously, the Company prepared its 2010 annual consolidated financial statements in accordance with Canadian Generally Accepted Accounting Principles (“CGAAP”).The impact of the transition to IFRS on the Company’s previously reported financial position and financial results for 2010 is discussed below under the caption “Adoption of IFRS”.The adoption of IFRS had no material impact the Company’s strategic decisions, business practices or prospects, operations, key agreements including debt agreements and covenants or cash flow from operations, before changes in non-cash working capital. Included in the discussion and analysis are references to terms commonly used in the oil and gas industry such as funds from operations, finding, development and acquisition (“FD&A”) costs, operating netback and barrels of oil equivalent (“BOE”). Funds from operations as used in this report represent cash from operating activities before changes in non-cash working capital and decommissioning expenditures. See “Review of Financial Results – Funds from Operations” for details of this calculation.Funds from operations represent both an indicator of the Company’s performance and a funding source for on-going operations. FD&A costs measure the cost of reserves additions and are an indicator of the efficiency of capital expended in the period.Operating netback is calculated as oil and gas revenues and the realized gains/losses on derivative contracts less royalties, operating and transportation expenses and is a measure of the profitability of operations before administrative and financing expenditures.Production volumes and reserves are commonly expressed on a BOE basis whereby natural gas volumes are converted at the ratio of six thousand cubic feet to one barrel of oil. The intention is to sum oil and natural gas measurement units into one basis for improved analysis of results and comparisons with other industry participants. These terms are not defined by IFRS and therefore are referred to as non-GAAP measures. All references to dollar values are to Canadian dollars unless otherwise stated.Production volumes are measured upon sale unless otherwise noted and reserves numbers are stated before deducting Crown or lessor royalties. Definitions of the abbreviations used in this discussion and analysis are located on the last page of this document. REVIEW OF FINANCIAL RESULTS Overview.For the year ended December 31, 2011, funds from operations were $54.5 million ($0.32 per share), up 49% from 2010 as a result of the Company’s focus on Cardium light oil drilling.Sales volumes averaged 7,692 BOED, slightly higher than in the previous year. Capital additions, net of dispositions were $159.3 million for the year ended December 31, 2011.During the year, the Company drilled 51 gross (43.8 net capital) successful oil wells and one dry hole.During the fourth quarter of 2011, the Company drilled 10 gross (9.6 net capital) successful Cardium light oil wells in addition to the one 100% dry hole.The Company also tied in 12 gross (9.3 net revenue) Cardium light oil wells in the fourth quarter of 2011 and completed battery and solution gas compression projects at Garrington, Ferrier, Willesden Green and other areas.The Company’s finding, development and acquisition costs, including changes in future development capital, additions, dispositions and technical revisions but excluding natural gas related economic factors were $26.26 per BOE on a proved plus probable basis for 2011. 1 2011 MANAGEMENT’S DISCUSSION & ANALYSIS Bank loans plus cash working capital deficiency (excludes unrealized gain on derivative contracts) was $132.7 million at December 31, 2011.On June 8, 2011, the Company completed a convertible subordinated debenture financing for proceeds, net of commission and expenses, of $43.9 million.Proceeds were initially used to pay down bank debt.The availability created in the credit facilities, along with cash flows, was used to finance the Company’s capital programs. Revenue and Production.In 2010, the Company changed its focus to developing oil prospects in light of the continued depressed natural gas market and increased oil sales from development activities has positively affected revenues during 2011.Oil sales and natural gas liquids, which have higher sales prices and netbacks than natural gas, have taken a larger role in the Company’s sales mix.For the 2011 financial year, oil and natural gas liquids revenue represented 65% of total revenue (2010 – 37%) whereas in the fourth quarter of 2011, oil and natural gas liquids revenue represented 72% of total revenue (2010 – 48%). Oil sales for the year ended December 31, 2011 averaged1,743 bpd compared to 601 bpd for the year ended December 31, 2010.Oil sales averaged2,122 bpd in the fourth quarter of 2011 compared to 1,709 bpd in the third quarter of 2011 and 992 bpd in the fourth quarter of 2010.The increase in 2011 fourth quarter volumes is due to new oil production from 12 gross (9.3 net) Cardium horizontal light oil wells, which were brought on-stream during the quarter. The Company suspended its shallow gas drilling program after the first quarter of 2010 because of low natural gas prices.Accordingly, natural production declines were not replaced, resulting in decreases in gas sales throughout 2011.Gas sales volumes for the year ended December 31, 2011 decreased toan average of 31.6 MMcfd from 37.1 MMcfd last year due to the suspension of shallow gas drilling after the first quarter of 2010.The central Alberta area, centered around the Sylvan Lake area and northwest to Pembina, remains the Company’s largest area of production, with gas sales averaging 30.2 MMcfd (35.6 MMcfd during 2010).Gas sales volumes averaged 30.6 MMcfd in the fourth quarter of 2011 compared to 30.0 MMcfd in the third quarter of 2011 and 38.5 MMcfd in the fourth quarter of 2010. Natural gas liquids sales for the year ended December 31, 2011 averaged679 bpd compared to 778 bpd for the year ended December 31, 2010.Natural gas liquids sales averaged715 bpd in the fourth quarter of 2011 compared to 636 bpd in the third quarter of 2011 and 823 bpd in the fourth quarter of 2010.Natural gas liquids volumes were affected by natural declines, consistent with declines in gas production. The following tables outline production revenue, volumes and average sales prices for the three and twelve months ended December 31, 2011 and 2010. OIL AND NATURAL GAS SALES Three months ended December 31 Year ended December 31 (thousands of dollars) Natural gas $ Gain on fixed price natural gas contracts - Total natural gas Oil(1) NGL Royalty and other 36 86 Total oil and gas sales(1) $ The three month numbers exclude the realized and unrealized losses on derivative contracts of $0.3 million and $7.9 million respectively during 2011 (2010 – $0.1 million and $1.9 million losses respectively).The yearly numbers exclude the realized loss of $0.6 million and unrealized gain on derivative contracts of $3.3 million during 2011 (2010 – $0.1 million loss and $1.9 million loss respectively). ANDERSON ENERGY 2 PRODUCTION Three months ended December 31 Year ended December 31 Natural gas (Mcfd) Oil (bpd) NGL (bpd) Total (BOED) PRICES Three months ended December 31 Year ended December 31 Natural gas ($/Mcf)(1) $ Oil ($/bbl) (2) NGL ($/bbl) Total ($/BOE) (2)(3) $ Includes gain on fixed price natural gas contracts of $1.2 million in 2011 (2010 - $1.3 million). The three month numbers exclude the realized and unrealized losses on derivative contracts of $0.3 million and $7.9 million respectively during 2011 (2010 – $0.1 million and $1.9 million losses respectively).The yearly numbers exclude the realized loss of $0.6 million and unrealized gain on derivative contracts of $3.3 million during 2011 (2010 – $0.1 million loss and $1.9 million loss respectively). Includes royalty and other income classified with oil and gas sales. World and North American benchmark prices for oil have improved dramatically since 2010, and have positively impacted the oil and natural gas liquids prices realized by the Company in 2011 relative to 2010.However, crude oil prices remain volatile and as described below, the Company has entered into certain derivative contracts to partially hedge recent oil price levels to protect its capital program.Natural gas prices remained low throughout 2011 as well as 2010, and current market conditions including high supply and low demand for natural gas in North America have continued to negatively impact the prices for natural gas. The above noted oil price in 2011 does not include a realized loss on derivative contracts of $0.6 million (December 31, 2010 – $0.1 million loss).The realized oil price including this losswas $94.94 per barrel for the fourth quarter of 2011 and $92.06 per barrel for the year ended December 31, 2011 compared to $76.18 per barrel for the fourth quarter of 2010 and $73.02 per barrel for the year ended December 31, 2010. The natural gas price in 2011 includes a gain on fixed price natural gas contracts of $1.2 million (December 31, 2010 – $1.3 million).The 2011 natural gas price before the gain was $3.50 per Mcf (December 31, 2010 – $3.86 per Mcf).The fixed price natural gas contracts concluded at the end of October 2011 which contributed to the drop in prices realized during the fourth quarter of 2011 ($3.20 per Mcf) relative to the third quarter of 2011 ($3.85 per Mcf) and the fourth quarter of 2010 ($3.48 per Mcf).The Company is currently selling all of its gas production at the average daily index price.Average natural gas prices realized by the Company to date during 2012 have been less than $2.50 per Mcf. Commodity Contracts. At December 31, 2011, the following derivative contracts were outstanding and recorded at estimated fair value: Period Weighted average volume (bpd) Weighted average WTI Canadian ($/bbl) January 1, 2012 to March 31, 2012 April 1, 2012 to December 31, 2012 3 2011 MANAGEMENT’S DISCUSSION & ANALYSIS Derivative contracts had the following impact on the consolidated statements of operations: Three months ended December 31 Year ended December 31 (thousands of dollars) Realized loss on derivative contracts $ ) $ ) $ ) $ ) Unrealized gain (loss) on derivative contracts (7,864 ) (1,918 ) (1,918 ) Total gain (loss) on derivative contracts $ ) $ ) $ $ ) In January 2012, the Company entered into fixed price swap contracts for an average of 500 barrels per day of crude oil for February to December 2012 at a weighted average NYMEX crude oil price of Canadian $103.75 per barrel. In June 2011, as part of its risk management program, the Company entered into fixed price natural gas contracts to manage commodity price risk.The Company entered into physical contracts to sell 15,000 GJ per day of natural gas from July 1, 2011 to October 31, 2011 at an average AECO price of $4.06 per GJ.The Company recognized a gain of $1.2 million on these contracts during the year ended December 31, 2011.The Company had no fixed price natural gas contracts in place at December 31, 2011. Royalties.For the year ended December 31, 2011, the average rate for royalties was 11.8% (December 31, 2010 – 10.4%) of revenue.For the fourth quarter of 2011, the average rate for royalties was 12.8% of revenue compared to 12.4% of revenue in the third quarter of 2011 and 9.4% of revenue in the fourth quarter of 2010.The increase in the average royalty rate for the year and quarter ended December 31, 2011 is due to the following: (i) an estimated reduction in gas cost allowance for 2011 due to lower crown royalties as a result of lower natural gas prices, production and expenditures and (ii) new production from non-crown properties that carry higher royalty rates.Offsetting this, oil wells drilled on Crown lands during 2011 qualified for royalty incentives that reduced average Crown royalties during the year.These incentives reduce Crown royalties for periods of up to 30 months from initial production, after which Crown royalties are expected to increase from current levels. Royalties as a percentage of total oil and gas sales are highly sensitive to prices and adjustments to gas cost allowance and so royalty rates can fluctuate from quarter to quarter. Three months ended December 31 Year ended December 31 Gross Crown royalties % Gas cost allowance %) %) %) %) Other royalties % Total royalties % Total royalties ($/BOE) $ Operating Expenses.Operating expenses were $10.52 per BOE for the year ended December 31, 2011 compared to $10.34 per BOE for the year ended December 31, 2010.Operating expenses were $8.30 per BOE in the fourth quarter of 2011 compared to $11.22 per BOE in the third quarter of 2011 and $11.32 per BOE in the fourth quarter of 2010.The decrease in operating expenses for the fourth quarter of 2011 is primarily due to a reduction in estimated accrued liabilities related to certain gas plant processing fees from earlier periods. Transportation Expenses. For the year ended December 31, 2011, transportation expenses were $0.58 per BOE (December 31, 2010 – $0.22 per BOE).For the fourth quarter of 2011, transportation expenses were $0.44 per BOE compared to $0.89 per BOE in the third quarter of 2011 and $0.30 per BOE in the fourth quarter of 2010.The increase in transportation expenses in 2011 relative to 2010 is the result of the costs of trucking higher volumes of clean oil to the point of sale.Oil production was 23% of total production ANDERSON ENERGY 4 in 2011 compared with 8% in 2010.Although higher in 2011 than 2010,transportation costs decreased in the fourth quarter of 2011 relative to the third quarter of 2011 due to the direct tie-in of the Garrington battery to a newly constructed lateral pipeline in October, thereby replacing the trucking charges with a pipeline tariff.Also, certain actual costs in excess of estimated costs for prior periods were recorded in the third quarter of 2011, representing approximately $0.25 per BOE during that quarter. OPERATING NETBACK Three months ended December 31 Year ended December 31 (thousands of dollars) Revenue(1) $ Realized loss on derivative contracts ) Royalties ) Operating expenses ) Transportation expenses ) Operating netback $ Sales volume (MBOE) Per BOE Revenue(1) $ Realized loss on derivative contracts ) Royalties ) Operating expenses ) Transportation expenses ) Operating netback per BOE $ Includes royalty and other income classified with oil and gas sales.Excludes unrealized loss on derivative contracts of $7.9 million for the three months ended December 31, 2011 and a $3.3 million gain pertaining to fixed price crude oil swaps for the twelve months ended December 31, 2011 (December 31, 2010 - $1.9 million loss and $1.9 million loss respectively). Depletion and Depreciation.Depletion and depreciation was $52.9 million ($18.85 per BOE) for the year ended December 31, 2011 compared to $45.7 million ($16.53 per BOE) in 2010.Depletion and depreciation was $15.0 million ($20.49 per BOE) in the fourth quarter of 2011 compared to $12.3 million ($18.16 per BOE) in the third quarter of 2011 and $13.2 million ($17.45 per BOE) in the fourth quarter of 2010.The increase in depletion and depreciation for the year and the fourth quarter of 2011 compared to the same periods of 2010 is due to higher capital costs associated with oil properties and increased production from these properties. Impairment of property, plant and equipment.At January 1, 2010, the effective transition date to IFRS, the Company elected to use the IFRS 1 deemed cost exemption whereby the costs under CGAAP were allocated to CGUs based on reserves volumes and then tested for impairment.As a result, the Company recognized an impairment of $67.2 million at January 1, 2010 in the Shallow Gas CGU with a corresponding reduction in opening retained earnings.For the year ended December 31, 2010, the Company recognized additional impairments of $153.2 million with a corresponding reduction in property, plant and equipment for the Shallow Gas, Deep Gas and Non-core CGUsdue to declines in the future price forecasts used by the Company’s independent qualified reserves evaluators for natural gas prices. Additional impairment charges were recognized at September 30, 2011 and December 31, 2011 as a result of changes in natural gas and natural gas liquids prices and the impact on the fair value of the Company’s Shallow Gas, Deep Gas and Non-Core CGUs. In aggregate, the Company recognized $35.2 million of impairments during the year ended December 31, 2011 in the following CGUs: Shallow Gas $25.8 million, Deep Gas $2.6 million (net of impairment reversals of $9.7 million) and Non-Core $6.8 million.The forward price outlook for natural gas dropped significantly at December 31, 2011 compared to the outlook 5 2011 MANAGEMENT’S DISCUSSION & ANALYSIS at September 30, 2011 which led to the recognition of impairment charges for the Shallow Gas, Deep Gas and Non-Core CGUs in the fourth quarter of 2011 as follows: $22.6 million, $12.3 million and $1.4 million respectively. General and Administrative Expenses.For the year ended December 31, 2011, general and administrative expenses, excluding stock-based compensation were $9.4 million or $3.36 per BOE (December 31, 2010 – $8.4 million or $3.04 per BOE) and for the fourth quarter of 2011 were $2.2 million or $3.03 per BOE (December 31, 2010 – $2.4 million or $3.18 per BOE).Gross general and administrative expenses increased for the year ended December 31, 2011 over 2010 due to higher levels of employee compensation and higher audit fees related to the implementation of IFRS, whereas the lower costs in the fourth quarter of 2011 relative to 2010 is a reflection of the timing of recognition of year end compensation costs. Three months ended December 31 Year ended December 31 (thousands of dollars) General and administrative (gross) $ Overhead recoveries (490 ) (570 ) (1,802 ) (1,751 ) Capitalized (674 ) (1,106 ) (3,569 ) (3,594 ) General and administrative (cash) $ Net stock-based compensation General and administrative (net) $ General and administrative (cash) ($/BOE) $ % Capitalized 20% 27% 24% 26% Capitalized general and administrative costs are limited to salaries and associated office rent of staff involved in capital activities. Stock-Based Compensation.The Company accounts for stock-based compensation plans using the fair value method of accounting.Stock-based compensation expense was $1.5 million in 2011 ($1.0 million net of amounts capitalized) versus $1.6 million ($1.0 million net of amounts capitalized) in 2010.Stock-based compensation costs were $0.3 million for the fourth quarter of 2011 ($0.2 million net of amounts capitalized) versus $0.4 million ($0.2 million net of amounts capitalized) in the fourth quarter of 2010. Finance Expenses.Finance expenses were $3.4 million for the fourth quarter of 2011, compared to $3.3 million in the third quarter of 2011 and $1.5 million in the fourth quarter of 2010.Finance expenses were $11.9 million for the year ended December 31, 2011, compared to $5.0 million in the comparable period of 2010.The increase in finance expenses from 2010 is the result of higher interest and accretion on the $96 million (principal) of convertible debentures issued on December 31, 2010 and June 8, 2011 at 7.5% and 7.25% respectively.The average effective interest rate on outstanding bank loans was 5.3% for the year ended December 31, 2011 compared to 4.9% for the comparable period in 2010. Three months ended December 31 Year ended December 31 (thousands of dollars) Interest and accretion on convertible debentures $ $
